DETAILED ACTION
INFORMATION CONCERNING RESPONSES
Response to Amendment
This Office Action is in response to applicant’s communication filed on April 13, 2021, in response to PTO Advisory Action mailed on March 15, 2021 and PTO Office Action mailed on December 4, 2020. The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results that follow.
In response to the last Office Action, claim 20 has been amended while claim 4 have been cancelled. As a result, claims 1-3 and 5-20 are now pending in this application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2021, has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on April 13, 2021, in response to PTO Advisory Action mailed on March 15, 2021 and PTO Office Action mailed on December 4, 2020, have been fully considered and are persuasive. Hence, the rejection has been 

OBJECTIONS TO THE SPECIFICATION
Allowable Subject Matter
Claims 6-11 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, none of the prior art of record notes or renders obvious the exact pin configuration of PERp*, PERn*, PETp*, and PETn* of SFF-TA-1008 being assigned as control host A/B and Ethernet port N when the storage device and the SFF-TA-1008 connector operate in the NVMe-oF mode and X4/8/16 single/dual port mode, respectively, as disclosed in claim 6-11 and 14-17.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cayton et al. (Publication Number US 2018/0188974 A1) in view of Chou et al. .
As per claim 1, Cayton et al. discloses “a system comprising:  a storage device (storage devices 300(1)-300(m); FIG. 1).” 
Cayton et al. discloses “a storage device controller (virtual target 108; FIG. 1).”
Cayton et al. discloses “a first interface configured to connect the storage device controller to the storage device (physical interface 110(n+1) to 110(n+m); FIG. 1).”
Cayton et al. discloses “and a second interface configured to connect the storage device controller to a host device (physical interface 110(i); FIG. 1).”
However, Cayton et al. does not disclose mode operation through a pin as disclosed in the limitation “wherein the storage device is configured to operate in a [non-volatile memory express (NVMe)] mode and an [NVMe over fabrics (NVMe-oF)] mode based on a status of a signal at a pin of the second interface based on instructions received from the host device.”
Chou et al. discloses “wherein the storage device is configured to operate in a [non-volatile memory express (NVMe)] mode and an [NVMe over fabrics (NVMe-oF)] mode based on a status of a signal at a pin of the second interface based on instructions received from the host device (the multi-personality device system 600, through an ExpressCard plug, is capable of PCIe and USB (FIG. 6A). The host system may send an enable PCI Express Mode command to ascertain presence of the PCI Express mode (Paragraph 0071; FIG. 14). Note that this occurs after determining the presence of a first mode (e.g. USB) (step 1430 in FIG. 14). Note that for hot plug functionality (particularly with PCI) a PCI RST# signal can be asserted or deasserted; Paragraph 0065).”
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Cayton et al. and Chou et al. for the flexibility in system configurations [Paragraph 0013].
However, Cayton et al. and Chou et al. do not disclose “non-volatile memory express (NVMe)” or “NVMe over fabrics (NVMe-oF).”
Kannan et al. discloses “non-volatile memory express (NVMe)” and “NVMe over fabrics (NVMe-oF)” [Column 9, lines 55-67].
Cayton et al. and Kannan et al. are analogous art in that they disclose the use of non-volatile memory.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Cayton et al. and Chou et al. with elements of Kannan et al. as a means of enabling external connection to a storage device controller [Column 9, lines 63-64].
As per claim 2, the combination of Cayton et al., Chou et al., and Kannan et al. discloses “the system” (see rejection to claim 1 above). Cayton et al. discloses “wherein the storage device is one of a new form factor 1 (NF1) solid state drive (SSD), an Ethernet SSD (eSSD), or an embedded SSD (SSDs (Paragraph 0021). Note that the use of the terms ‘one of a’ and ‘or’ indicate that the system takes one form out of a set list as opposed to utilizing all forms within the set list), and the storage device controller is a field programmable gate array (FPGA) or an application specific integrated circuit (ASIC) (Paragraph 0079).”  
claim 12, Cayton et al. discloses “a system comprising: a computing device (FIG. 1).”
Cayton et al. discloses “and a storage device (storage devices 300(1)-300(m); FIG. 1) connected to the computing device via a first interface, wherein the computing device is configured to operate as a controller of the storage device (physical interface 110(n+1) to 110(n+m); FIG. 1), and wherein the computing device is connected to a host device via a second interface (physical interface 110(i); FIG. 1).”
However, Cayton et al. does not disclose mode operation through a pin as disclosed in the limitation “wherein the storage device is configured to operate in a [non-volatile memory express (NVMe)] and an [NVMe over fabrics (NVMe-oF)] mode based on a status of a signal at a pin of the second interface based on instructions received from the host device.”
Chou et al. discloses “wherein the storage device is configured to operate in a [non-volatile memory express (NVMe)] and an [NVMe over fabrics (NVMe-oF)] mode based on a status of a signal at a pin of the second interface based on instructions received from the host device (the multi-personality device system 600, through an ExpressCard plug, is capable of PCIe and USB (FIG. 6A). The host system may send an enable PCI Express Mode command to ascertain presence of the PCI Express mode (Paragraph 0071; FIG. 14). Note that this occurs after determining the presence of a first mode (e.g. USB) (step 1430 in FIG. 14). Note  that for hot plug functionality (particularly with PCI) a PCI RST# signal can be asserted or deasserted; Paragraph 0065).”
[Paragraph 0013].
However, Cayton et al. and Chou et al. do not disclose “non-volatile memory express (NVMe)” or “NVMe over fabrics (NVMe-oF).”
Kannan et al. discloses “non-volatile memory express (NVMe)” and “NVMe over fabrics (NVMe-oF)” [Column 9, lines 55-67].
Cayton et al. and Kannan et al. are analogous art in that they disclose the use of non-volatile memory.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Cayton et al. and Chou et al. with elements of Kannan et al. as a means of enabling external connection to a storage device controller [Column 9, lines 63-64].
Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cayton et al. (Publication Number US 2018/0188974 A1), Chou et al. (Publication Number US 2005/0251609 A1) and Kannan et al. (Patent Number US 10,141,050 B1) in view of Norton (Patent Number US 10,264,701 B1).
As per claim 3, the combination of Cayton et al., Chou et al., and Kannan et al. discloses “the system” (see rejection to claim 1 above). Cayton et al. discloses “wherein the first interface is a peripheral component interconnect express (PCIe) interface or a U.2 connector (where the host communicates over a PCIe bus or port; Paragraphs 0021, 0023, and 0080).”
and the second interface is a small form factor (SFF)- technology affiliate (TA)-100X connector, where X is one of 2, 6, 7, 8, or 9, wherein the storage device has one of SFF-8201 2.5" drive form factor dimensions; SFF-8223 2.5" drive form factor with serial connector; SFF-8301 3.5" drive form factor dimensions; or SFF-8323 3.5" drive form factor with serial connector.”
Norton discloses “and the second interface is a small form factor (SFF)- technology affiliate (TA)-100X connector, where X is one of 2, 6, 7, 8, or 9 (SFF-TA-1009 being one example; Column 5, lines 8-14), wherein the storage device has one of SFF-8201 2.5" drive form factor dimensions; SFF-8223 2.5" drive form factor with serial connector; SFF-8301 3.5" drive form factor dimensions; or SFF-8323 3.5" drive form factor with serial connector (use of the EDSFF form factor; Column 5, lines 8-14 and 20-27; Column 10, lines 4-32).”
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Cayton et al., Chou et al., and Kannan et al. with elements of Norton to take advantage of various standardized resource modules that are self-contained packages [Column 1, lines 6-15], and hence allow for customized systems.
Claims 5, 13, and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cayton et al. (Publication Number US 2018/0188974 A1), Chou et al. (Publication Number US 2005/0251609 A1) and Kannan et al. (Patent Number US 10,141,050 B1) in view of “SFF-TA-1009 Specification for Enterprise and Datacenter .
As per claim 5, the combination of Cayton et al., Chou et al., and Kannan et al. discloses “the system” (see rejection to claim 1 above). 
Though Cayton et al. discloses configurable systems with variable connections and namespaces [see the mapping of storage resources and addressing; Paragraphs 0030-0031], Cayton et al., Chou et al., and Kannan et al. do not disclose the SFF-TA-1008 connector with reserved for future use (RFU) pin as disclosed in the limitation “wherein the second interface is a small form factor (SFF)-technology affiliate (TA)-1008 connector and the status of the signal at the second interface is the status of the signal at a reserved for future use (RFU) pin of the SFF-TA-1008 connector, wherein the storage device operates in the NVMe mode when the status of the signal at the RFU pin of the SFF-TA-1008 connector is high and the storage device operates in the NVMe-oF mode when the status of the signal at the RFU pin of the SFF-TA-1008 connector is low, wherein in each of the NVMe mode and the NVMe-oF mode, the SFF-TA-1008 connector operates in X4 single port, X4 dual port, X8 single port, X8 dual port, X16 single port, and X16 dual port mode.”  
SFF-TA-1009 Specification discloses the SFF-TA-1008 connector with reserved for future use (RFU) pin as disclosed in the limitation “wherein the second interface is a (SFF)-technology affiliate (TA)-1008 connector and the status of the signal at the second interface is the status of the signal at a reserved for future use (RFU) pin of the SFF-TA-1008 connector (RFU pin; Page 11, Table 4-1), wherein the storage device operates in the NVMe mode when the status of the signal at the RFU pin of the SFF-TA-1008 connector is high and the storage device operates in the NVMe-oF mode when the status of the signal at the RFU pin of the SFF-TA-1008 connector is low (note that Cayton et al. discloses system configurations through the mapping of storage resources and addressing [Paragraphs 0030-0031], while “SFF-TA-1009 Specification” is directed towards the use of SFF-TA-1008 and the presence of a RFU pin), wherein in each of the NVMe mode and the NVMe-oF mode, the SFF-TA-1008 connector operates in X4 single port, X4 dual port, X8 single port, X8 dual port, X16 single port, and X16 dual port mode (the SFF-TA protocol has various SSD configuration for single port and dual port; Page 15, Table 4-3).”  
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Cayton et al., Chou et al., and Kannan et al. with elements of SFF-TA-1009 Specification to enable the use of Solid State Storage Device (SSD) that is optimized for Enterprise and Datacenter applications [Page 6, section 1].
As per claim 13, the combination of Cayton et al., Chou et al., and Kannan et al. discloses “the method” (see rejection to claim 12 above). Cayton et al. discloses “wherein: the storage device is one of a new form factor 1 (NFl) solid state drive (SSD), an Ethernet SSD (eSSD), or an embedded SSD (SSDs (Paragraph 0021). Note that the use of the terms ‘one of a’ and ‘or’ indicate that the system takes one form out of a set list as opposed to utilizing all forms within the set list), and the computing device is a field programmable gate array (FPGA) or an application specific integrated circuit (ASIC) (Paragraph 0079), the first interface is a peripheral component interconnect express (PCIe) interface or a U.2 connector (where the host communicates over a PCIe bus or port; Paragraphs 0021, 0023, and 0080).”
Kannan et al. discloses “wherein the first mode and the second mode of operation of the storage device are a non-volatile memory express (NVMe) mode and an NVMe over fabrics (NVMe-oF) mode, respectively (Column 9, lines 55-67).”
Kannan et al. discloses “the storage device is configured to operate in the NVMe mode or the NVMe-oF mode (Column 9, lines 55-67).”
Though Cayton et al. discloses configurable systems with variable connections and namespaces [see the mapping of storage resources and addressing; Paragraphs 0030-0031], Cayton et al., Chou et al., and Kannan et al. do not disclose “and the second interface is a small form factor (SFF)-technology affiliate (TA)-1008 connector,” or the SFF-TA-1008 connector with reserved for future use (RFU) pin as disclosed in the limitation “based on a status of a signal at a reserved for future use (RFU) pin of the SFF-TA-1008 connector based on instructions received from the host device via a general purpose input output (GPIO) connecting to the RFU, and the storage device operates in the NVMe mode when the status of the signal at the RFU pin of the SFF-TA-1008 connector is high and the storage device operates in the NVMe-oF mode when the status of the signal at the RFU pin of the SFF-TA- 1008 connector is low, wherein in each of the NVMe mode and the NVMe-oF mode, the SFF-TA-1008 connector operates in X4 single port, X4 dual port, X8 single port, X8 dual port, X16 single port, and X16 dual port mode.”
SFF-TA-1009 Specification discloses “and the second interface is a small form factor (SFF)-technology affiliate (TA)-1008 connector (Page 9, section 3).”
based on a status of a signal at a reserved for future use (RFU) pin of the SFF-TA-1008 (RFU pin; Page 11, Table 4-1) connector based on instructions received from the host device via a general purpose input output (GPIO) connecting to the RFU, and the storage device operates in the NVMe mode when the status of the signal at the RFU pin of the SFF-TA-1008 connector is high and the storage device operates in the NVMe-oF mode when the status of the signal at the RFU pin of the SFF-TA- 1008 connector is low (note that Cayton et al. discloses system configurations through the mapping of storage resources and addressing [Paragraphs 0030-0031], while “SFF-TA-1009 Specification” is directed towards the use of SFF-TA-1008 and the presence of a RFU pin), wherein in each of the NVMe mode and the NVMe-oF mode, the SFF-TA-1008 connector operates in X4 single port, X4 dual port, X8 single port, X8 dual port, X16 single port, and X16 dual port mode (the SFF-TA protocol has various SSD configuration for single port and dual port; Page 15, Table 4-3).”
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Cayton et al., Chou et al., and Kannan et al. with elements of SFF-TA-1009 Specification to enable the use of Solid State Storage Device (SSD) that is optimized for Enterprise and Datacenter applications [Page 6, section 1].
As per claim 18, Cayton et al. discloses “a method of selecting operating mode for a storage device (as it pertains to the presence of different fabric protocols to communicate on different fabric networks; Paragraphs 0021, 0050, and 0055), the storage device being connected to a storage device controller (virtual target 108; FIG. 1) via a first interface (physical interface 110(n+1) to 110(n+m); FIG. 1), wherein the storage device controller is connected to a host device via a second interface (physical interface 110(i); FIG. 1), the method comprising: determining a status of a signal [at a pin] of the second interface (as it pertains to the presence of different fabric protocols to communicate on different fabric networks; Paragraphs 0021, 0050, and 0055).”  
However, Cayton et al. does not disclose mode operation through a pin as disclosed in the limitation “determining an operating mode of the storage device from among a non-volatile memory express (NVMe) mode and a NVMe over fabrics (NVMe-oF) mode based on the status of the signal at [the pin of] the second interface.”
Chou et al. discloses “determining an operating mode of the storage device from among a non-volatile memory express (NVMe) mode and a NVMe over fabrics (NVMe-oF) mode based on the status of the signal at [the pin of] the second interface (the multi-personality device system 600, through an ExpressCard plug, is capable of PCIe and USB (FIG. 6A). The host system may send an enable PCI Express Mode command to ascertain presence of the PCI Express mode (Paragraph 0071; FIG. 14). Note that this occurs after determining the presence of a first mode (e.g. USB) (step 1430 in FIG. 14). Note  that for hot plug functionality (particularly with PCI) a PCI RST# signal can be asserted or deasserted; Paragraph 0065).”
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Cayton et al. and Chou et al. for the flexibility in system configurations [Paragraph 0013].
non-volatile memory express (NVMe)” or “NVMe over fabrics (NVMe-oF).”
Kannan et al. discloses “non-volatile memory express (NVMe)” and “NVMe over fabrics (NVMe-oF)” [Column 9, lines 55-67].
Cayton et al. and Kannan et al. are analogous art in that they disclose the use of non-volatile memory.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Cayton et al. and Chou et al. with elements of Kannan et al. as a means of enabling external connection to a storage device controller [Column 9, lines 63-64].
However, Cayton et al., Chou et al., and Kannan et al. do not disclose “and determining a status of a dual port pin of the host device to determine if the storage device is operating in a single port mode or a dual port mode.”
SFF-TA-1009 Specification discloses “and determining a status of a dual port pin of the host device to determine if the storage device is operating in a single port mode or a dual port mode (SFF-TA-1009 Specification is directed toward the utilization of single and dual ports [Page 13, Table 4-2], while Cayton et al. disclose system configuration in [Paragraphs 0021, 0050, and 0055]).”
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Cayton et al., Chou et al., and Kannan et al. with elements of SFF-TA-1009 Specification to enable the use of Solid State Storage Device (SSD) that is optimized for Enterprise and Datacenter applications [Page 6, section 1].
claim 19, the combination of Cayton et al., Chou et al., Kannan et al., and SFF-TA-1009 Specification discloses “the method” (see rejection to claim 18 above). 
Cayton et al. discloses “wherein: the storage device is one of a new form factor 1 (NFl) solid state drive (SSD), an Ethernet SSD (eSSD), or an embedded SSD (SSDs (Paragraph 0021). Note that the use of the terms ‘one of a’ and ‘or’ indicate that the system takes one form out of a set list as opposed to utilizing all forms within the set list), and the storage device controller is a field programmable gate array (FPGA) or an application specific integrated circuit (ASIC) (Paragraph 0079), the first interface is a peripheral component interconnect express (PCIe) interface or a U.2 connector (where the host communicates over a PCIe bus or port; Paragraphs 0021, 0023, and 0080).”
 SFF-TA-1009 Specification discloses “and the second interface is a small form factor (SFF)-technology affiliate (TA)-1008 connector (Page 9, section 3).” 
SFF-TA-1009 Specification discloses the SFF-TA-1008 connector with reserved for future use (RFU) pin as disclosed in the limitation “the status of the signal at the second interface is the status of the signal at a reserved for future use (RFU) pin (RFU pin; Page 11, Table 4-1) of the SFF-TA-1008 connector, the storage device operates in the NVVe mode when the status of the signal at the RFU pin of the SFF-TA-1008 connector is high and the storage device operates in the NVMe-oF mode when the status of the signal at the RFU pin of the SFF-TA-1008 connector is low (note that Cayton et al. discloses system configurations through the mapping of storage resources and addressing [Paragraphs 0030-0031], while “SFF-TA-1009 Specification” is directed towards the use of SFF-TA-1008 and the presence of a RFU pin), and  the storage device operates in the dual port mode when the status of the dual port pin is low and the storage device operates in the single port mode when the status of the dual port pin is high (the SFF-TA protocol has various SSD configuration for single port and dual port; Page 15, Table 4-3).”
Kannan et al. discloses “operating modes of the storage device are a non-volatile memory express (NVMe) mode or a NVMe over fabrics (NVMec-oF) mode (Column 9, lines 55-67).”
As per claim 20, the combination of Cayton et al., Chou et al., Kannan et al., and SFF-TA-1009 Specification discloses “the method” (see rejection to claim 19 above). Cayton et al. discloses “wherein the method further comprises: downloading an NVMe-oF image or microcode for the dual port mode to the storage device, when the storage device is operating in the dual port NVMe-oF mode (the virtual device layer 214 that generates and manages a virtualized configuration (Paragraph 0031). Note that SFF-TA-1009 Specification discloses the single/dual port in [Page 15, Table 4-3]), downloading an NVMe-oF image or microcode for the single port mode to the storage device, when the storage device is operating in the single port NVMe-oF mode (the virtual device layer 214 that generates and manages a virtualized configuration (Paragraph 0031). Note that SFF-TA-1009 Specification discloses the single/dual port in [Page 15, Table 4-3]), downloading an NVMe image or microcode for the dual port mode to the storage device, when the storage device is operating in the dual port NVMe mode (the virtual device layer 214 that generates and manages a virtualized configuration (Paragraph 0031). Note that SFF-TA-1009 Specification discloses the single/dual port in [Page 15, Table 4-3]), and downloading an NVMe image or microcode for the single port mode to the storage device, when the storage device is operating in the single port NVMe mode (the virtual device layer 214 that generates and manages a virtualized configuration (Paragraph 0031). Note that SFF-TA-1009 Specification discloses the single/dual port in [Page 15, Table 4-3]).”
CONCLUDING REMARKS
Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/H.W.Y/Examiner, Art Unit 2181                                                                                                                                                                                                        May 7, 2021

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181